Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 1 of 23




    SCHEDULE A
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 2 of 23




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 3 of 23




    SCHEDULE B
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 4 of 23




                                     SCHEDULE B

                                   PUBLIC PURPOSE


       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 5 of 23




    SCHEDULE C
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 6 of 23




                                       SCHEDULE C

                                  LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-WSL-1012
Tract: RGV-WSL-1022
Owner: Tax Ranch, LLC
Acres: 2.433

Tract: RGV-WSL-1012

Being a 1.114 acre (48,515 square feet) parcel of land, being out of the Domingo Fonseca
Survey, Abstract No. 33, Hidalgo County, Texas, being out of Porcion 67 and being out of
the remainder of a called 6.89 acre tract conveyed to the Tax Ranch, LLC by Tax Resale
Deed recorded in Instrument No. 2016-2756021, Official Records of Hidalgo County,
Texas (Save & Except 1.11 acres), said parcel of land being more particularly described by
metes and bounds as follows;

Commencing at a found 3/8” rebar in the west line of the remainder of the 6.89 acre tract
and the east line of a called 1.11 acre tract conveyed to Samantha Marie Garcia, et al
recorded in Instrument No. 2001-1016353, Official Records of Hidalgo County, Texas,
said point having the coordinates of N=16558638.086, E=1071447.406;

Thence: N 00-45-33 W, with the west line of the remainder of the 6.89 acre tract and the
east line of the 1.11 acre tract, passing at 196.17’ the south line of the river levee right-of-
way conveyed to the United States of America by Easement Deed recorded in Volume 437,
Page 297, Deed Records of Hidalgo County, Texas (“122-H”), continuing for a distance of
225.86’ to a set 5/8” rebar with a “MDS” aluminum disk capped survey marker stamped
with the following description: “RGV-WSL-1011-1=1012-1” for the Place of Beginning
and southwest corner of Tract RGV-WSL-1012, said point being in the west line of the
remainder of the 6.89 acre tract and the east line of the 1.11 acre tract, said point having
the coordinates of N=16558863.929, E=1071444.413;

Thence: N 00-45-33 W, continuing with the west line of the remainder of the 6.89 acre
tract and the east line of the 1.11 acre tract, over and across the “122-H” river levee right-
of-way, for a distance of 42.62’ to a point for the northwest corner of Tract RGV-WSL-
1012, said point being at the northwest corner of the remainder of the 6.89 acre tract and
the northeast corner of the 1.11 acre tract, said point being within the “122-H” river levee
right-of-way, said point being in the south line of a called 8.78 acre tract conveyed to
Hidalgo County Water Improvement District No. Two recorded in Volume 120, Page 531,
Deed Records of Hidalgo County, Texas (“Lateral A, Second Tract”);
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 7 of 23




Thence: N 89-57-33 E (West, Record), with north line of the remainder of the 6.89 acre
tract and the south line of the 8.78 acre tract, over and across the “122-H” river levee right-
of-way, passing at 921.54’ the east line of the “122-H” river levee right-of-way and the
west line of the river levee right-of-way conveyed to the United States of America by
Easement Deed recorded in Volume 431, Page 475, Deed Records of Hidalgo County,
Texas (“90-H”), continuing for a total distance of 932.95’ to a point for the northeast corner
of Tract RGV-WSL-1012, said point being at the northeast corner of the remainder of the
6.89 acre tract and the southeast corner of the 8.78 acre tract, said point being in the west
line of the remainder of a called 15.21 acre tract conveyed to Jose Arnoldo Aguilar recorded
in Volume 3371, Page 720, Deed Records of Hidalgo County, Texas, said point being in
the approximate centerline of S McColl Road (also known as Old Military Road, called
60’ width), said point being within the “90-H” river levee right-of-way, said point bears S
16-47-15 E, a distance of 76.04’ from United States Army Corps of Engineers Control
Point No. 108;

Thence: S 08-20-24 W (N 08-46-00 E, Record), with the east line of the remainder of the
6.89 acre tract, the west line of the remainder of the 15.21 acre tract and the approximate
centerline of S McColl Road, over and across the “90-H” river levee right-of-way, for a
distance of 34.18’ to a set PK nail in asphalt for the easterly southeast corner of Tract RGV-
WSL-1012, said point being in the approximate centerline of S McColl Road, said point
being at the southeast corner of the remainder of the 6.89 acre tract and the southwest
corner of the remainder of the 15.21 acre tract, said point being within the “90-H” river
levee right-of-way;

Thence: S 75-39-30 W (N 75-15-00 E, Record), departing the approximate centerline of S
McColl Road, with the southeast line of the remainder of the 6.89 acre tract, over and
across the “90-H” river levee right-of-way, passing at 12.50’ the west line of the “90-H”
river levee right-of-way and the southeast corner of the “122-H” river levee right-of-way,
passing at 160.69’ a southeasterly corner of the “122-H” river levee right-of-way,
continuing for a total distance of 291.45’ to a set 5/8” rebar with a “MDS” aluminum disk
capped survey marker stamped with the following description: “RGV-WSL-1012-5=1034-
2-21” for a southerly corner of Tract RGVWSL-1012, said point being in the southeast line
of the remainder of the 6.89 acre tract and the northwest right-of-way line of S McColl
Road;

Thence: departing the northwest right-of-way of S McColl Road, over and across the
remainder of the 6.89 acre tract, the following courses and distances:

   •   N 04-27-00 W, for a distance of 16.58’ to a set 5/8” rebar with a “MDS” aluminum
       disk capped survey marker stamped with the following description: “RGV-WSL-
       1012-6” for a southerly angle point of Tract RGV-WSL-1012;

   •   N 19-23-02 W, passing at 16.93’ the south line of the “122-H” river levee right-of-
       way, continuing for a total distance of 46.87’ to a set 5/8” rebar with a “MDS”
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 8 of 23




       aluminum disk capped survey marker stamped with the following description:
       “RGV-WSL-1012-7” for a southerly angle point of Tract RGV-WSL-1012;

   •   N 89-49-07 W, for a distance of 628.22’ to the Place of Beginning.

Note: All bearings, distances and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to
ground values using a combined scale factor of 1.000040000.



Tract: RGV-WSL-1022

BEING a 1.319 acre (57,450 square feet) parcel of land, more or less, being out of the Juan
Jose Hinojosa Survey, Abstract No. 40, Hidalgo County, Texas, being out of Share No. 1
and 2 of Maria Antonia Garza de Cantu Subdivision recorded in Volume 15, Page 46, Map
Records of Hidalgo County, Texas, being out of a called 24.36 acre tract conveyed to Tax
Ranch L.L.C. by Tax Resale Deed recorded in Instrument No. 2016-2719236, Official
Records of Hidalgo County, Texas ("Tract No. 1") and being out of a called 16.36 acre
tract conveyed to Tax Ranch L.L.C. by Tax Resale Deed recorded in Instrument No. 2016-
2719236, Official Records of Hidalgo County, Texas ("Tract No. 2"), said 1.319 acre
(57,450 square feet) parcel of land being more particularly described by metes and bounds
as follows;

COMMENCING at a found International Boundary and Water Commission (IBWC)
monument having a coordinate value of N=16557437.405, E=1076633.978, said point
being in the south right-of-way line of Doffin Canal Road, the south line of the river levee
right-of-way conveyed to the United States of America by Easement Deed recorded in
Volume 431, Page 475, Deed Records of Hidalgo County, Texas (“90-H”) and in the north
line of a called 37.4 acre tract conveyed to Malcom G. Dyer and Mary Agnes Dyer by
Warranty Deed recorded in Volume 2613, Page 712, Deed Records of Hidalgo County,
Texas (“Tract II”);

THENCE S 79°22'45" E, with the south right-of-way line of Doffin Canal Road, the north
line of the 37.4 acre tract and the south line of the “90-H” levee right-of-way, a distance of
89.17 feet to a point for the PLACE OF BEGINNING and northwest corner of the herein
described proposed acquisition tract, said point being at the northeast corner of the 37.4
acre tract and the northwest corner of the 24.36 acre tract, said point having a coordinate
value of N=16557420.971, E=1076721.621, said point bears S 70°21'08" E, a distance of
4636.75 feet from United States Army Corps of Engineers Control Point No. 108, said
control point being a mag nail in the north end of the west concrete headwall at the
intersection of McColl Road and the Hidalgo County Water Improvement District No. 2
canal lateral;
 Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 9 of 23




  (1) THENCE continuing with the south right-of-way line of Doffin Canal Road, the
      south line of the “90-H” levee right-of-way and the north line of the 24.36 acre tract,
      the following courses and distances:

    a. S 79°22'45" E, (S 79°15'00" E, Record), 14.53 feet to a point for angle;

    b. S 81°21'45" E, (S 81°14'00" E, Record), passing at 243.24 feet the northeast corner
    of the 24.36 acre tract and the northwest corner of the 16.36 acre tract, continuing in
    all a total distance of 414.58 feet to a point for the northeast corner of the herein
    described proposed acquisition tract, said point being at the northeast corner of the
    16.36 acre tract and the northwest corner of a called 18.69 acre tract conveyed to the
    U.S. Fish and Wildlife Service by Warranty Deed recorded in Volume 1532, Page 814,
    Deed Records of Hidalgo County, Texas;

  (2) THENCE S 08°50'18" W, (S 08°38’00" W, Record) departing the south right-of-
      way line of Doffin Canal Road and the south line of the “90-H” levee right-of-way,
      with the east line of the 16.36 acre tract and the west line of the 18.69 acre tract, a
      distance of 134.00 feet to a set 5/8” rebar with a “MDS” cap stamped “RGV-WSL-
      1022-4=1023-3” for the southeast corner of the herein described proposed
      acquisition tract;

  (3) THENCE N 81°21'45" W, departing the west line of the 18.69 acre tract, over and
       across the 16.36 acre tract, passing at 170.56 feet the west line of the 16.36 acre tract
       and the east line of the 24.36 acre tract, continuing in all a total distance of 428.32
       feet to a set 5/8” rebar with a “MDS” cap stamped “RGV-WSL-1020-8=1022-5” for
       the southwest corner of the herein described proposed acquisition tract, said point
       being in the west line of the 24.36 acre tract and the east line of the 37.4 acre tract;

  (4) THENCE N 08°30'15" E, (N 08°38'00" E, Record) with the west line of the 24.36
       acre tract and the east line of the 37.4 acre tract, a distance of 134.50 feet to the
       PLACE OF BEGINNING containing 1.319 acres (57,450 square feet) of land,
       more or less.

Note: The bearings, distances, and coordinate values recited herein are based on the Texas
State Plane Coordinate System, referenced to NAD83 (2011), TX South Zone (4205), US
Survey Feet, using the CORS (2011) Adjustment. The distances and coordinates recited
herein are grid values and may be converted to ground (surface) using the TxDOT county
published combined scale factor of 1.000040000 (e.g. grid x 1.000040000 = surface). This
description was prepared from a survey made on the ground by employees of MDS Land
Surveying Company, Inc. The square footage total recited herein is based on mathematical
calculations and subject to the rules of rounding and significant numbers. A survey plat of
equal date was made in conjunction with this description.
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 10 of 23




     SCHEDULE D
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 11 of 23



                             SCHEDULE D

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1012
Owner: Tax Ranch, LLC
Acreage: 1.114
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 12 of 23




                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1012
Owner: Tax Ranch, LLC
Acreage: 1.114
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 13 of 23



                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1012
Owner: Tax Ranch, LLC
Acreage: 1.114
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 14 of 23



                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1012
Owner: Tax Ranch, LLC
Acreage: 1.114
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 15 of 23



                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1022
Owner: Tax Ranch, LLC
Acreage: 1.319
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 16 of 23




                        SCHEDULE D (CONT’D)

                             MAP or PLAT




                        LAND TO BE CONDEMNED

Tract: RGV-WSL-1022
Owner: Tax Ranch, LLC
Acreage: 1.319
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 17 of 23




     SCHEDULE E
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 18 of 23




                                       SCHEDULE E

                                     ESTATE TAKEN

                                   Hidalgo County, Texas

Tract: RGV-WSL-1012
Tract: RGV-WSL-1022
Owner: Tax Ranch, LLC
Acres: 2.433

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;


       Reserving to the owners of the lands identified in Document Nos. 2016-2719236
and 2016-2756021 reasonable access to and from the owners’ lands lying between the
Rio Grande River and the border barrier through opening(s) or gate(s) in the border
barrier between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on Schedule E-1 map;


       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 19 of 23



                           SCHEDULE E - 1

                     ESTATE TAKEN - CONTINUED
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 20 of 23




     SCHEDULE F
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 21 of 23




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



       The sum estimated as just compensation for the lands being taken is SIXTY

THREE THOUSAND THIRTY DOLLARS AND NO/100 ($63,030.00), to be deposited

herewith in the Registry of the Court for the use and benefit of the persons entitled thereto.

This sum is allocable to the two tracts taken as follows:

TRACT RGV-WSL-1012:
The sum estimated as just compensation for the land acquired is NINTEEN
THOUSAND SIX HUNDRED FIFTY SIX DOLLARS AND 00/100 ($19,656.00).


TRACT RGV-WSL-1022:
The sum estimated as just compensation for the land acquired is FORTY
THREE THOUSAND THREE HUNDRED SEVENTY FOUR DOLLARS AND
00/100 ($43,374.00).
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 22 of 23




    SCHEDULE G
Case 7:20-cv-00084 Document 1-1 Filed on 03/27/20 in TXSD Page 23 of 23
